                                       D
                                           If
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X
ROYCE CORLEY,
                                                                       MEMORANDUM & ORDER
                              Plaintiff,
                                                                         14-CV-925(NGG)(SMG)
               -against-

UNITED STATES OF AMERICA et al,,

                              Defendants.
                                                          X
NICHOLAS G. GARAUFIS,United States District Judge.

       On February 10,2014,Plaintiff Royce Corley, a federal prisoner proceeding pro se, filed

this Federal Tort Claims Act suit against Defendants the United States of America(the

"Government")and various employees ofthe Metropolitan Detention Center in Brooklyn

("MDC"). (Compl.(Dkt. 1).) He alleges that, among other things, he cracked a tooth while

eating uncooked rice at the MDC and that he received inadequate medical care for the broken

tooth and for his contact dermatitis or eczema. (Compl.; see also Second Am. Compl.(Dkt. 61)

   11-39; Supp. to the Second Am.Compl.(Dkt. 62).) After the court granted Defendants

summary judgment on some ofPlaintiff's claims, the parties filed ajoint stipulation to dismiss

this case with prejudice on May 30,2017, which the court approved later that day. (Stip. of

Dismissal(Dkt. 119); Order Approving Stip. of Dismissal(Dkt. 120).)

       On May 30,2018,Plaintiff moved the court to either set aside, under Federal Rule of

Civil Procedure 60(b)(3) and (b)(6), its judgment dismissing the case with prejudice and to

enforce the settlement agreement; or, alternatively, proceed with discovery. (PI. May 30,2018,

Mot.("Mot.")(Dkt. 121).) Plaintiff contends that, although the Government agreed to pay him

$6,000 in exchange for the dismissal of all his claims, it subsequently forwarded his check to the

U.S. Department ofthe Treasury (the "Treasury Department")to satisfy his outstanding debt to
the U.S. Department ofEducation (the "Education Department"). (Id         6-8.) Plaintiff argues

that this "debt was not legally enforceable" and was "illegal"; that the Government's use ofthe

settlement proceeds to satisfy his debt did not comply with 31 U.S.C. § 3728; and—construing

his pro se pleadings liberally,^McLeod v. Jewish Guild for the Blind, 864 F.3d 154,156(2d

Cir. 2017)—^that this setoff violated his rights under the Due Process Clause ofthe Fifth

Amendment to the U.S. Constitution. (Id       9-11,13.) In a letter dated August 31,2018,

Plaintiffinformed the court that he had received the $6,000 in settlement proceeds and that the

only remaining issue was whether he should be entitled to receive "interest" for the allegedly

delayed payment. (PI. Aug. 31,2018 Letter(Dkt. 127).)

       For the following reasons. Plaintiffs motion to enforce the settlement agreement and

compel the Government to pay him interest on its $6,000 settlement payment is DENIED.

I.     BACKGROUND

       A.      Settlement Agreement

       The parties' settlement agreement, dated May 24,2017, provided for dismissal ofthis

action and payment of$6,000 to Plaintiff. (See Mot.^ 6; May 24,2017 Settlement Agreement

("Agreement")(Dkt. 129-1 at ECF p.4).) The agreement does not appear to include a timeframe

for payment or any provisions contemplating interest based on the payment's timing.

(Agreement.) Further,the agreement does not provide for the court to retain jurisdiction to

enforce the settlement, (TdJ

       B.      Plaintiff's Unpaid Student Loans

       Plaintiff has defaulted student loans, held by the Education Department, with a principal

balance ofroughly $42,000. (Decl. of Chad Keller("Keller Decl.")(Dkt. 129-2)^ 6.) At some

point before August 2017,the Education Department referred Plaintiffs debt to the Treasury
Offset Program, which "collects delinquent debts owed to federal agencies and states pursuant

to, inter alia, 26 U.S.C. § 6402(d)(providing for collection of debts owed to federal agencies).")

(Defs. Mem.in Opp'n(Dkt. 129) at 3(quoting United States v. Hunter. No. CV-01-1925(CPS),

2007 WL 2122052, at *2 n.lO (E.D.N.Y. July 23, 2007)).) Unless explicitly exempted by

Congress or by the Secretary ofthe Treasury, all federal payments are subject to offset to collect

delinquent federal debt, including judgments and settlements paid by the United States. S^ 35

C.F.R. § 285.5(e)(1). The full amount ofthese payments may be offset. S^ 31 U.S.C. §

3716(c)(1)(A); Benjamin v. United States. No. 13-CV-313,2014 WL 3900220, at *1-2(M.D.

Pa. Aug. 8, 2014).

        C.     Delay in Settlement Payment to Plaintiff

        On or about August 14, 2017, when the Government was processing its settlement

payment to Defendant,thq Treasury Department intercepted the payment and forwarded it to the

Education Department, who applied it toward Plaintiffs unpaid student debt. (See Keller Decl.

H 10; James R. Cho Aug. 28,2017 Letter("Cho Letter")(Dkt. 129-1 at ECF p.l5) at 2.) The

Government told Plaintiffthis in a letter dated August 28, 2017. (Cho Letter at 1.) Nine months

later, on May 30, 2018,Plaintiff challenged the offset for the first time by filing a motion to

enforce the settlement agreement, in which he asked the court to compel the Government to pay

him the $6,000 directly rather than offsetting his debt. (Mot.) Afterward, the Education

Department decided to authorize giving Plaintiff the $6,000 directly. (Keller Decl.f 11.)

Plaintiff acknowledged receipt ofthe $6,000 in a letter dated August 31,2018, and asked the

court to compel the Government to pay him interest to compensate for the delay in the settlement

payment. (PI. Aug. 31,2018 Letter.)
n.     DISCUSSION


       Plaintiffs motion must be denied for two reasons. First, this court lacks jurisdiction to

enforce the parties' settlement agreement because the agreement did not provide that the court

would retain such jurisdiction (Settlement Agreement),the agreement was not incorporated into

the court's order dismissing this action(Order Approving Stip. of Dismissal), and there is no

independent basis for federal jurisdiction over the settlement. See Kokkonen v. Guardian Life

Ins. Co. ofAm..511 U.S. 375,381-82(1994)(stating that "enforcement ofthe settlement

agreement is for state courts" unless the agreement provides for the court's enforcement of it, the

court's dismissal order incorporates it, or "there is some independent basis for federal

jurisdiction"). The cases Plaintiff cites are inapposite because they are about federal courts'

power to enforce judgments, not settlement agreements. (PI. Reply in Supp. of Mot.(Dkt. 132)

at 1 tciting Peacock v. Thomas.516 U.S. 349, 356(1996); Dulce v. Dulce, 233 F.3d 143,146

(2d Cir. 2000)).)

        Second,the parties' settlement agreement does not include a deadline by which the

Government had to pay Plaintiff $6,000, and does not provide for payment ofinterest.

(Settlement Agreement.) When a settlement agreement neither provides for interest nor sets a

time frame for payment, a plaintiffis not entitled to receive interest on the settlement because of

an alleged delay in payment. Nicai v. Citv of New York. No.07-CV-2382(LBS),2009 WL

513941, at *1 (S.D.N.Y. Feb. 26,2009)(denying request for interest resulting from delayed

pavmenf): see Red Ball Interior Demolition Corp. v. Palmadessa, 173 F.3d 481,484(2d Cir.

1999)(stating that settlement agreements must be "construed according to general principles of

contract law," and that when a settlement's terms are clear, courts must not "impose obligations

on the parties that are not mandated by the unambiguous terms of the agreement itself).
m.     CONCLUSION


       For the foregoing reasons, the court DENIES Plaintiff's (Dkt. 121) motion to enforce the

settlement agreement and compel the Government to pay him interest on its $6,000 settlement

payment. The Clerk of Court is respectfully DIRECTED to send a copy ofthis memorandum

and order to pro se Plaintiff at his address ofrecord by certified mail, return receipt requested,

and by regular mail with proof of mailing.



       SO ORDERED.
                                                                      s/Nicholas G. Garaufis

Dated: Brookljm, New York                                            NICHOLAS G. GARA
       March     2019                                                United States District Judge
